PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
O'NEILL et al.
Application No. 15/779,049
Filed: May 24, 2018
For: USE OF C-TYPE NATRIURETIC PEPTIDE VARIANTS TO TREAT OSTEOARTHRITIS

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 8, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed June 10, 2020, which set a shortened statutory period for reply of three (3) months.  A three (3) month extensions of time under the provisions of 37 CFR 1.136(a) was obtained on November 23, 2020.  Accordingly, the application became abandoned by operational law on December 11, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the LaShawn Marks at (571) 272-7141. 

This application is being referred to Technology Center Art Unit 1646 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/LIANA S WALSH/Lead Paralegal Specialist, OPET